     Case 8:20-cv-00020-JLS-DFM Document 14 Filed 02/24/21 Page 1 of 2 Page ID #:251




1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT

11                         CENTRAL DISTRICT OF CALIFORNIA

12
      REGINA BARDELL,                           )
13                                              )   CASE NO. 8:20−cv−00020−JLS−DFM
                                                )   Assigned for All Purposes to:
                           Plaintiff,           )
14                                                  The Honorable Josephine L. Staton
                                                )
             v.                                 )
15
                                                )
      GARFIELD BEACH CVS, LLC, a                )   ORDER GRANTING DISMISSAL
16    California limited liability company; and )   PURSUANT TO F.R.C.P 41(a)(1)(A)(ii)
      DOES 1 Through 20, Inclusive,             )
17                                              )
18                          Defendants.         )
                                                )
19                                              )
                                                )
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-00020-JLS-DFM Document 14 Filed 02/24/21 Page 2 of 2 Page ID #:252




1           IT IS HEREBY ORDERED pursuant to the Stipulation for Voluntary Dismissal
2     (Doc. 12) signed by Plaintiff, REGINA BARDELL, and Defendant GARFIELD BEACH
3     CVS, LLC, the entire action against all Defendants, is hereby Dismissed with prejudice
4     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
5
6     DATED:       February 24, 2021
7
8                                              ____________________________________
9                                              HON. JOSEPHINE L. STATON
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
